DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 03/11/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Claim Rejections - 35 USC § 112 – Written Description
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 2-4 of the Office Action of 12/16/2021, is withdrawn in light of the amendments to the claims

Maintained Claim Rejections - 35 USC § 101

Claims 11, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a natural product) without significantly more.  Claims 11-20 are directed to a natural product which falls within the law of nature exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 

Step 1.  Is the claim directed to a process, machine, article of manufacture, or composition of matter?  Yes-  the claims are directed to kits which are products, and the reagents of the kits are nucleic acids (i.e.:  primers comprising SEQ ID NOs: 2 and 3).

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- the claims in are directed to kits that contain nucleic acid molecules (e.g.:  DNA primers).  The reagents of the claimed kits have no required limitations that make them markedly different from their naturally occurring counterpart because they encompass nucleic acids that are the same in structure as the biological molecules found in nature.  They are products from nature merely isolated, and moved from one environment to another.

In this regard it is noted that the sequences of SEQ ID NOs:  2 and 3 are each contained in naturally occurring human chromosome 1 (see alignments below).  When comparing the sequences of the instant claims to Homo sapiens chromosome 1, 

SEQ ID NO:  2 aligns with NC_000001.11 at 247159780 to 247159799
Score	Expect	Identities			Gaps		Strand
40.1 bits(20)	0.010	20/20(100%)	0/20(0%)	Plus/Minus
Features:
zinc finger protein 124 isoform 2
zinc finger protein 124 isoform 3
SEQ ID NO: 2         1  TGAGGATGTGGCTGTGAACT  20
                        ||||||||||||||||||||
NC_000001.11 247159799  TGAGGATGTGGCTGTGAACT  247159780


SEQ ID NO:  3 aligns with NC_000001.11 at 247157049 to 247157068  
Score	Expect	Identities			Gaps		Strand
40.1 bits(20)	0.010	20/20(100%)	0/20(0%)	Plus/Plus
Features:
zinc finger protein 124 isoform 2
zinc finger protein 124 isoform 3
SEQ ID NO:  3           1   ACTGGAACGACTGAAGGCTT  20
                            ||||||||||||||||||||
NC_000001.11    247157049   ACTGGAACGACTGAAGGCTT  247157068




MPEP 2106.04(c) provides guidance on the analysis of claims directed to naturally occurring biological molecules (i.e.:  nucleic acids): 
... assume that applicant claims a single-stranded piece of DNA (a primer) having a nucleotide sequence derived from the sense strand of naturally occurring nucleic acid C. Although nucleic acid C occurs in nature as a double-stranded molecule having a sense and an antisense strand, the closest natural counterpart 


Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case, as detailed above, the claims are drawn reagents that encompass naturally occurring DNA sequences and proteins.  The USPTO memorandum of March 4, 2014 provides guidance on the analysis of claims with regard to patent eligibility under 35 USC 101.  In the case of the instantly rejected claims, there are no additional elements required for the claimed reagents.  

In the instant case the rejected claims encompass nucleic acids or proteins that are indistinguishably from a product that is naturally occurring (i.e.:  the claimed reagent may be the same as a portion of the natural human genome, or the same as a restriction enzyme found in a microbe).  In this regard it is noted that in Association for Molecular Pathology et al v. Myriad Genetics, Inc. et al, (569 U. S. ____ (2013)), the Supreme Court provides:
Myriad did not create or alter either the genetic information encoded in the BCRA1 and BCRA2 genes or the genetic structure of the DNA.  It found an important and useful gene, but groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry. See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U. S. 127. Finding the location of the BRCA1 and BRCA2 genes does not render the genes patent eligible “new . . . composition[s] of matter,” §101. Myriad’s patent descriptions highlight the problem with its claims: They detail the extensive process of discovery, but extensive effort alone is insufficient to satisfy §101’s demands.  Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together.


Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to subject matter that is not significantly more than a product that occurs in nature.  Applicants arguments (p.6-7 of the Remarks of 03/11/2022) have been considered but are not found to be persuasive.  Applicants have argued that the claim involve primers related to cDNA, which is not a naturally occurring product.  The argument is not persuasive because the while the claims recited cDNA as a target for an intended use (i.e.:  mutation detection) of the primers of the claimed kits, the claims themselves are not drawn to the cDNA; the structural limitations of the claims are drawn to primers, and the primers are set forth with the structural limitations of comprising SEQ ID NOs: 2 and 3.  While the entirely of some particular cDNA (e.g.:  SEQ ID NO:  1 of the instant application) may not be identical to a naturally occurring nucleic acid molecule (e.g.:  composed of a particular sequence of doeoxyribonucleotides), where the claimed components of the kits are identical to portions of a human chromosome (see alignments as provided in the rejection), the rejection is properly maintained.

Withdrawn Claim Rejections – 35 USC § 102
The rejections of claims under 35 U.S.C. 102(a)(1) as set forth on pages 8-9 of the Office Action of 12/16/2021, are withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 103
In the rejection of claims in view of the prior art, the structure of the claimed products is noted.  The claims are directed to kits that include primers comprising SEQ ID NOs: 2 and 3.  Thus the primers of the kits minimally require the 20-mers set forth as each of SEQ ID NOs:  2 and 3, and may include any additional nucleotide sequence.  The claims further recite an intended use of the claimed kits in detecting a mutation in the ZNF124 gene.  In this regard it is noted that where all of the structural elements of a claimed kit (i.e.:  the two primers) are rendered obvious by the prior art in a form that is capable of satisfying the recited intended, the claimed invention is properly rejected in view of the cited prior art.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al (2002) in view of GenBank Locus NM_001297568 (2015), Buck et al (1999) and Ahern (1995).
Miyake et al teaches reagents for the quantitative analysis of gene expression associated with head and neck squamous cell carcinoma, and provides forward and reverse primers for the amplification and analysis of ZK7 (gene synonyms include ZNF124, relevant to the recitation of the instant claims), see for example p.112 – PCR Amplification.  
Miyake et al does not specifically teach primers that comprise SEQ ID NOs:  2 and 3, but these sequences relevant to the primers required by the rejected claims were 
NM_001297568 teaches a Homo sapiens zinc finger protein 124 (ZNF124) mRNA (cDNA) sequence.  The NCBI entry includes the Miyake et al reference, and further provides that the transcript is known as ZNF124, HZF-16, HZF16, and ZK7.  The sequence of the GenBank entry includes SEQ ID NO:  2 (at positions 185-204) and the reverse complement of SEQ ID NO:  3 (at positions 694-713).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have created a set of primers including a forward primer comprising SEQ ID NO:  2 and a reverse primer comprising SEQ ID NO:  3 to perform the gene expression analysis of Miyake et al.  The skilled artisan would have been motivated to create the required primers to have additional reagents for the analysis of the gene expression of a gene that may act as a survival factor in the inhibition of apoptosis in HNSCC, as taught by Miyake et al.  Where the prior art discloses the require sequence elements in the relevant gene, creating the required primers for use in the prior art gene expression analysis would be a simple substitution of one known element for another to obtain predictable results.  
In the rejection of claims as obvious in view of the prior art as they recite primers comprising SEQ ID NOs: 2 and 3, in this regard it is noted that Buck et al provides a supporting disclosure that expressly presents evidence of the equivalence of primers in detection and analysis methods.  Specifically, Buck invited primer submissions from 39 labs (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck also tested 95 primers spaced at 3 nucleotide intervals along the 
With regard to the rejected claims as they a drawn to “a kit”, Ahern teaches kits of reagents offer scientists the opportunity to better manage their time.  It would have been prima facie obvious to the skilled artisan as of the effective filing date of the claims to have included the primers rendered obvious by Miyake et al in view of NM_001297568, as supported by Buck et al, into a single kit of reagents. The skilled artisan would have been motivated to create such a kit based on the teachings of Miyake et al that gene expression of the relevant gene is relevant to HNSCC pathology, and the teaching of Ahern that kits are convenient and save time.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634